[keysightlogoa12.gif]
*** Confidential treatment has been requested with respect to certain portions
of this Agreement. Omitted portions have been filed separately with the
Securities and Exchange Commission.


KEYSIGHT AGREEMENT AMENDMENT


ANT76








EXHIBIT 10.2
Amendment #8 to Authorized Technology Partner
Program Agreement No. ANT76


by and between Electro Rent Corporation ("Electro Rent")
and Keysight Technologies, Inc. ("Keysight")


 
This Amendment to the above referenced Program Agreement (“Agreement”) is
executed by and between Keysight Technologies, Inc. (“Keysight”) and Electro
Rent Corporation (“Electro Rent”) effective the 1st day of June 2014 (the
“Effective Date”).
The following modifications are hereby made to the Program Agreement:
1. Reseller may be eligible for an [***] in the amount of [***] if Reseller’s
total [***] equals or exceeds [***]. The March [***] for all eligible Products,
excluding [***]. The [***] will be provided [***]. Keysight will [***] on or
before May 1, 2015. The [***] will be available for [***].
2. If Resellers receives a [***] but subsequently cancels an order(s) placed in
[***] time frame and such cancellation would result in either no [***], Keysight
may adjust such the [***].




ALL OTHER TERMS AND CONDITIONS OF THE REFERENCED AGREEMENT REMAIN UNCHANGED AND
ARE IN FULL FORCE AND EFFECT.


EFFECTIVE DATE: March 30, 2015




AGREED TO:
 
AGREED TO:
Customer:
Electro Rent Corporation
 
Keysight:
Keysight Technologies, Inc.
 
/s/ Meryl Evans
 
 
/s/ Jennifer Baker
 
Authorized Representative Signature
 
 
Authorized Representative Signature
Name:
Meryl Evans
 
Name:
Jennifer Baker
Title:
VP
 
Title:
Contracts Specialist
Address:
6060 Sepulveda Bl
 
Address:
9780 South Meridian Blvd.
 
Van Nuys, CA 91411
 
 
Englewood, CO 80112
































[***] - Confidential portions of this document denoted by [***] have been
redacted and filed separately with the Securities and Exchange Commission.


E08


 
Page 1/2


Revision Date 01-August-2014


 
Revision Number 1


 
 
Printing Date 1 April 2015



--------------------------------------------------------------------------------

[keysightlogoa12.gif]
*** Confidential treatment has been requested with respect to certain portions
of this Agreement. Omitted portions have been filed separately with the
Securities and Exchange Commission.


KEYSIGHT AGREEMENT AMENDMENT


ANT76








 
 
 
 
 
 
 
 
 
 




[***] - Confidential portions of this document denoted by [***] have been
redacted and filed separately with the Securities and Exchange Commission.


E08


 
Page 2/2


Revision Date 01-August-2014


 
Revision Number 1


 
 
Printing Date 1 April 2015

